108 N.J. 175 (1987)
528 A.2d 7
LLOYD HENNINGSEN AND IRA AYERS
v.
TOWNSHIP OF RANDOLPH AND ZONING BOARD OF ADJUSTMENT OF THE TOWNSHIP OF RANDOLPH AND RANDOLPH EQUITIES, A PARTNERSHIP.
The Supreme Court of New Jersey.
June 3, 1987.
Petition for certification is granted; and it is further
ORDERED that the judgment of the Appellate Division, reported at 214 N.J. Super. 82 (1986), is summarily reversed, and the appeals are remanded to the Appellate Division for reconsideration in light of Medici v. BPR Company, 107 N.J. 1.
Jurisdiction is not retained.